UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06040 Nuveen Municipal Market Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal Market Opportunity Fund, Inc. (NMO) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.6% (0.4% of Total Investments) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: $ 1,935 5.000%, 1/01/36 – RAAI Insured 1/16 at 100.00 N/R $ 1,668,415 5.000%, 1/01/41 – RAAI Insured 1/16 at 100.00 N/R Total Alabama Alaska – 1.7% (1.1% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA 5.250%, 12/01/41 – FGIC Insured (UB) 12/14 at 100.00 AA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/46 Total Alaska California – 18.1% (11.8% of Total Investments) Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AAA Improvement Project, Series 1997C, 0.000%, 9/01/35 – AGM Insured Antelope Valley Union High School District, Los Angeles County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2004B, 0.000%, 8/01/29 – NPFG Insured Bay Area Toll Authority, California, San Francisco Bay Area Toll Bridge Revenue Bonds, Series 2009-F1: 5.125%, 4/01/39 4/19 at 100.00 AA 5.625%, 4/01/44 4/19 at 100.00 AA Beverly Hills Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2009, 0.000%, 8/01/33 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 Baa3 Angeles County Securitization Corporation, Series 2006A, 0.000%, 6/01/36 California Department of Water Resources Central Valley Project Water System Revenue Bonds, No Opt. Call AAA Series 2009-AF, 5.000%, 12/01/29 California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount No Opt. Call A2 University, Series 2001A, 0.000%, 10/01/39 – NPFG Insured California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist 3/13 at 100.00 A Health System/West, Series 2003A, 5.000%, 3/01/33 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.250%, 3/01/45 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 3/01/30 3/20 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured California, Various Purpose General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – 3/16 at 100.00 A1 NPFG Insured (UB) Castaic Lake Water Agency, California, Certificates of Participation, Water System Improvement No Opt. Call AA Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, 8/13 at 52.66 Aa1 Series 2003B, 0.000%, 8/01/26 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/13 at 100.00 AAA Asset-Backed Bonds, Series 2003B, 5.000%, 6/01/38 (Pre-refunded 6/01/13) – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AAA 5.000%, 6/01/45 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.125%, 6/01/47 Lincoln Unified School District, Placer County, California, Community Facilities District 1, No Opt. Call N/R Special Tax Bonds, Series 2005, 0.000%, 9/01/26 – AMBAC Insured Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Second 10/10 at 100.00 N/R (4) Series 1993, 4.750%, 10/15/20 (ETM) Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Series 8/10 at 100.00 AA– (4) 1994, 5.375%, 2/15/34 (ETM) Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2003A, 7/12 at 100.00 AA 5.125%, 7/01/40 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 New Haven Unified School District, California, General Obligation Bonds, Refunding Series No Opt. Call AAA 2009, 0.000%, 8/01/34 – AGC Insured Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation No Opt. Call AAA Bonds, Series 2005B, 0.000%, 8/01/29 – AGM Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call A+ Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured San Diego Community College District, California, General Obligation Bonds, Series 2005, 5/15 at 100.00 AAA 5.000%, 5/01/25 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.650%, 1/15/17 – NPFG Insured 1/14 at 102.00 A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Jose-Evergreen Community College District, Santa Clara County, California, General 9/15 at 100.00 Aa1 Obligation Bonds, Series 2005A, 0.000%, 9/01/28 – NPFG Insured Santa Monica Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2005C, 0.000%, 8/01/25 – NPFG Insured Total California Colorado – 8.2% (5.3% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB SYNCORA GTY Insured Broomfield, Colorado, Master Facilities Lease Purchase Agreement, Certificates of 12/10 at 100.00 Aa3 Participation, Series 1999, 5.750%, 12/01/24 – AMBAC Insured Broomfield, Colorado, Sales and Use Tax Revenue Refunding and Improvement Bonds, Series 2002A, 12/12 at 100.00 Aa3 5.500%, 12/01/22 – AMBAC Insured Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2000A, 11/10 at 100.00 A+ 6.000%, 11/15/18 – AMBAC Insured (Alternative Minimum Tax) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/22 – NPFG Insured No Opt. Call A 0.000%, 9/01/30 – NPFG Insured No Opt. Call A 0.000%, 9/01/33 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/28 9/10 at 31.42 Aaa (Pre-refunded 9/01/10) – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 A 0.000%, 9/01/31 – NPFG Insured 9/20 at 53.77 A 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 A 0.000%, 3/01/36 – NPFG Insured No Opt. Call A Total Colorado District of Columbia – 1.5% (1.0% of Total Investments) Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax 10/16 at 100.00 A1 Revenue Bonds, Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Florida – 2.4% (1.6% of Total Investments) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2008, Trust 1/17 at 100.00 AA+ 1191, 8.585%, 1/01/27 (Alternative Minimum Tax) (IF) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A2 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 5.000%, 10/01/26 (WI/DD, Settling 8/05/10) Orlando, Florida, Tourist Development Tax Revenue Bonds, Senior Lien 6th Central Contract 11/17 at 100.00 AAA Payments, Series 2008A, 5.250%, 11/01/23 – AGC Insured Total Florida Georgia – 4.1% (2.6% of Total Investments) Fulton County Facilities Corporation, Georgia, Certificates of Participation, Public Purpose 11/10 at 101.00 AA– (4) Project, Series 1999, 5.500%, 11/01/18 (Pre-refunded 11/01/10) – AMBAC Insured Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/41 at 100.00 A+ Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/45 Royston Hospital Authority, Georgia, Revenue Anticipation Certificates, Ty Cobb Healthcare 1/11 at 101.00 N/R System Inc., Series 1999, 6.500%, 7/01/27 Total Georgia Illinois – 14.5% (9.4% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/32 – No Opt. Call Aa3 FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 7/13 at 100.00 AA+ Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2008A, 5.000%, 1/01/38 – AGC Insured 1/18 at 100.00 AAA Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – No Opt. Call AA+ AMBAC Insured Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998B, 5.000%, 1/01/28 – NPFG Insured 1/11 at 100.00 A Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006, 12/15 at 100.00 AAA 5.000%, 12/01/42 (UB) Illinois Finance Authority, Revenue Bonds, MeMmorial Health System, Series 2009, No Opt. Call A+ 5.500%, 4/01/34 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB Centers, Series 2008A, 5.500%, 8/15/30 Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 8/10 at 100.00 BBB 5.250%, 8/01/17 – AMBAC Insured Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B: 0.000%, 1/01/22 – AGM Insured 1/15 at 70.63 Aa3 0.000%, 1/01/24 – AGM Insured 1/15 at 63.44 Aa3 Lake County Community High School District 127, Grayslake, Illinois, General Obligation Bonds, No Opt. Call AAA Series 2002A, 9.000%, 2/01/13 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/25 – NPFG Insured 6/22 at 101.00 AAA 5.000%, 12/15/28 – NPFG Insured 6/12 at 101.00 AAA 0.000%, 6/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/38 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/39 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.750%, 6/15/23 – NPFG Insured Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.250%, 2/01/34 (WI/DD, 2/20 at 100.00 AAA Settling 8/11/10) Sterling, Whiteside County, Illinois, General Obligation Bonds, Recovery Zone Facility Series 5/20 at 100.00 AAA 2010A, 5.250%, 5/01/31 – AGM Insured Total Illinois Indiana – 2.7% (1.8% of Total Investments) Indiana Educational Facilities Authority, Revenue Bonds, Butler University, Series 2001, 2/11 at 100.00 A 5.500%, 2/01/26 – NPFG Insured Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 Aa3 Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Petersburg, Indiana, Pollution Control Revenue Refunding Bonds, Indianapolis Power and Light 8/11 at 102.00 A3 Company, Series 1991, 5.750%, 8/01/21 Total Indiana Iowa – 0.8% (0.5% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.000%, 7/01/19 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%,6/01/34 Total Iowa Kansas – 0.5% (0.3% of Total Investments) Kansas Development Finance Authority, Water Pollution Control Revolving Fund Leveraged Bonds, 11/12 at 100.00 AAA Series 2002-II, 5.500%, 11/01/21 Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4/16 at 100.00 A1 4.625%, 10/01/31 Total Kansas Kentucky – 0.2% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AAA Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Louisiana – 3.2% (2.1% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, 12/12 at 100.00 A Revenue Bonds, Baton Rouge Community College Facilities Corporation, Series 2002, 5.000%, 12/01/32 – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 2004: 5.250%, 7/01/24 – NPFG Insured 7/14 at 100.00 A 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 A Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 1.2% (0.7% of Total Investments) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007D, 4.900%, 9/01/42 (Alternative Minimum Tax) Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Total Maryland Michigan – 2.2% (1.4% of Total Investments) Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006D, 7/16 at 100.00 AAA 4.625%, 7/01/32 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 Baa3 Series 2008A, 6.875%, 6/01/42 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Minnesota – 7.8% (5.1% of Total Investments) Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 11/10 at 101.00 A Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 11/10 at 101.00 A (4) Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 (Pre-refunded 11/15/10) Minnesota Housing Finance Agency, Single Family Remarketed Mortgage Bonds, Series 1998H-2, 1/11 at 101.00 AA+ 6.050%, 7/01/31 (Alternative Minimum Tax) Minnesota State, General Obligation Bonds, Series 2000, 5.125%, 11/01/16 11/10 at 100.00 AAA St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, 11/15 at 103.00 AAA Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured Total Minnesota Mississippi – 0.9% (0.6% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 10/10 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Missouri – 0.8% (0.5% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/31 – AMBAC Insured No Opt. Call AA– Total Missouri Nebraska – 1.8% (1.2% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 2/17 at 100.00 Aa3 5.000%, 2/01/35 – AMBAC Insured Nevada – 6.0% (3.9% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 1/01/26 – AMBAC Insured No Opt. Call N/R 0.000%, 1/01/27 – AMBAC Insured No Opt. Call N/R 5.375%, 1/01/40 – AMBAC Insured (5) 1/11 at 100.00 N/R Reno, Nevada, Capital Improvement Revenue Bonds, Series 2005B, 0.000%, 6/01/37 – FGIC Insured 6/15 at 33.61 A Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 7/17 at 100.00 AA+ 2634, 18.164%, 7/01/31 – BHAC Insured (IF) Total Nevada New Hampshire – 0.5% (0.3% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 BBB+ Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 4.0% (2.6% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 35.47 BB+ Care System, Series 2006A, 0.000%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call AAA 0.000%, 12/15/34 – AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Growth and Income Securities, Series 2004B, 1/17 at 100.00 A+ 5.150%, 1/01/35 – AMBAC Insured Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, Series 2005A, 0.000%, No Opt. Call Aa2 9/01/25 – NPFG Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 6.125%, 6/01/42 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 AAA Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New Mexico – 1.4% (0.9% of Total Investments) New Mexico Hospital Equipment Loan Council, Hospital Revenue Bonds, Presbyterian Healthcare 8/11 at 101.00 AA– (4) Services, Series 2001A, 5.500%, 8/01/21 (Pre-refunded 8/01/11) University of New Mexico, Revenue Refunding Bonds, Series 1992A, 6.250%, 6/01/12 No Opt. Call AA Total New Mexico New York – 4.3% (2.8% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/45 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 5 New York City, New York, General Obligation Bonds, Fiscal Series 1997H, 6.125%, 8/01/25 8/10 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002A, 5.750%, 8/01/16 8/12 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 5.000%, 8/01/17 8/12 at 100.00 AA 5.750%, 8/01/18 8/12 at 100.00 AA 15 New York City, New York, General Obligation Bonds, Fiscal Series 2002G, 5.750%, 8/01/18 8/12 at 100.00 AA (4) (Pre-refunded 8/01/12) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/10 at 100.00 A Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 5.9% (3.8% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AAA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 10/15 at 100.00 AA+ 2005A, 5.000%, 10/01/41 North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 1/16 at 100.00 A– 5.250%, 1/01/20 – AMBAC Insured North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/17 at 100.00 AA Health System, Series 2007, 4.500%, 10/01/31 (UB) North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/19 – NPFG Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AAA 5.750%, 1/01/39 – AGC Insured Total North Carolina North Dakota – 3.7% (2.4% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, MeritCare Obligated Group, Series 2000A, 12/10 at 101.00 AAA 5.625%, 6/01/31 – AGM Insured Ohio – 7.2% (4.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 BBB 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 6.000%, 6/01/42 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 12/16 at 100.00 AAA 4.250%, 12/01/32 – AGM Insured (UB) Montgomery County, Ohio, Hospital Facilities Revenue Bonds, Kettering Medical Center, Series No Opt. Call A 1999, 6.300%, 4/01/12 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– Center, Series 2008B, 5.250%, 8/15/38 Oregon – 0.8% (0.5% of Total Investments) Oregon Health Sciences University, Revenue Bonds, Series 2002A, 5.250%, 7/01/22 – NPFG Insured 1/13 at 100.00 A1 Pennsylvania – 7.2% (4.6% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical No Opt. Call Aa3 Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue 1/11 at 100.00 BB+ Refunding Bonds, Series 1997A, 6.200%, 7/01/19 Pennsylvania Higher Education Assistance Agency, Capital Acquisition Revenue Bonds, Series 12/10 at 100.00 N/R (4) 2000, 5.875%, 12/15/30 (Pre-refunded 12/15/10) – MBIA Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Motor License No Opt. Call Aa3 Special Fund, Series 2010A-2, 0.000%, 12/01/34 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AAA 6/01/33 – AGM Insured Pennsylvania, General Obligation Bonds, Second Series 2001, 5.000%, 9/15/14 9/11 at 101.00 Aa1 (4) (Pre-refunded 9/15/11) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Total Pennsylvania Puerto Rico – 7.6% (4.9% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 A3 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003: 4.500%, 12/01/23 (UB) 12/13 at 100.00 AAA 4.500%, 12/01/23 (UB) 12/13 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/40 – NPFG Insured Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Puerto Rico Rhode Island – 0.5% (0.3% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 South Carolina – 6.2% (4.0% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 Aaa 2002, 5.500%, 12/01/22 (Pre-refunded 12/01/12) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call A– 0.000%, 1/01/30 – AMBAC Insured South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric 7/13 at 100.00 Aa2 System, Series 2003A, 5.000%, 1/01/20 – AMBAC Insured Total South Carolina Tennessee – 0.8% (0.5% of Total Investments) Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 7/13 at 100.00 BBB+ Bonds, East Tennessee Children’s Hospital, Series 2003A, 5.000%, 7/01/23 – RAAI Insured Texas – 9.8% (6.4% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Series No Opt. Call AA– 2002, 0.000%, 8/15/32 – FGIC Insured Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 A Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Comal Independent School District, Comal, Bexar, Guadalupe, Hays, and Kendall Counties, Texas, No Opt. Call Aaa General Obligation Bonds, Series 2005A, 0.000%, 2/01/23 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 11/10 at 100.50 CCC+ American Airlines Inc., Series 1999, 6.375%, 5/01/35 (Alternative Minimum Tax) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/30 8/16 at 49.21 Aaa 0.000%, 8/15/31 8/16 at 46.64 Aaa Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2001A, 12/11 at 100.00 AAA 5.000%, 12/01/20 – AGM Insured Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/15 at 39.49 AA– Bonds, Series 2005, 0.000%, 8/15/32 – FGIC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 35.27 AAA Bonds, Series 2006, 0.000%, 8/15/33 North Texas Thruway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation 1/25 at 100.00 A2 Series 2008I, 0.000%, 1/01/43 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, Series 2/17 at 100.00 AA– 2007, Residuals 1760-3, 16.975%, 2/15/36 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, 8/15 at 36.81 AAA Series 2005, 0.000%, 8/15/34 Wichita Falls, Wichita County, Texas, Priority Lien Water and Sewerage System Revenue Bonds, 8/11 at 100.00 AA– (4) Series 2001, 5.000%, 8/01/21 (Pre-refunded 8/01/11) – AMBAC Insured Wylie Independent School District, Taylor County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/23 8/15 at 67.10 AAA 0.000%, 8/15/24 8/15 at 63.56 AAA Total Texas Utah – 0.5% (0.3% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Virginia – 2.5% (1.6% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Raod Revenue Bonds, 10/26 at 100.00 AAA Series 2009C, 0.000%, 10/01/41 – AGC Insured Washington – 8.9% (5.8% of Total Investments) Cowlitz County, Washington, Special Sewerage Revenue Refunding Bonds, CSOB Wastewater No Opt. Call A1 Treatment Facilities, Series 2002, 5.500%, 11/01/16 – FGIC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 3, Series 7/11 at 101.00 AAA 2001A, 5.500%, 7/01/17 – AGM Insured King County, Washington, Sewer Revenue Bonds, Series 2001, 5.000%, 1/01/23 – FGIC Insured 1/12 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Series 2000B, 5.625%, 2/01/24 – NPFG Insured 8/10 at 100.00 Aa2 (Alternative Minimum Tax) (UB) Seattle, Washington, General Obligation Refunding and Improvement Bonds, Series 2002, 12/12 at 100.00 AAA 4.500%, 12/01/20 Spokane County School District 81, Spokane, Washington, General Obligation Bonds, Series 2005, 6/15 at 100.00 Aa1 5.000%, 6/01/24 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Children’s Hospital and 10/11 at 100.00 Aa3 (4) Regional Medical Center, Series 2001, 5.000%, 10/01/21 (Pre-refunded 10/01/11) – 0AMBAC Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003C, 0.000%, No Opt. Call AA+ 6/01/28 – FGIC Insured Washington, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002C, 5.000%, 1/01/21 – 1/12 at 100.00 AAA AGM Insured Total Washington Wisconsin – 2.5% (1.6% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB Healthcare, Series 2006, 4.750%, 5/01/25 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, United Lutheran Program 9/10 at 100.00 N/R for the Aging Inc., Series 1998, 5.700%, 3/01/28 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 5.750%, 5/01/33 Total Wisconsin Wyoming – 0.7% (0.5% of Total Investments) Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power 7/19 at 100.00 A+ Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 $ 1,308,320 Total Investments (cost $986,418,900) – 154.5% Floating Rate Obligations – (7.7)% Other Assets Less Liabilities – 8.6% Variable Rate Demand Preferred Shares, at Liquidation Value – (55.4)% (6) Net Assets Applicable to Common Shares – 100% $ 633,084,296 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $937,513,089. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 44,747,840 Depreciation Net unrealized appreciation (depreciation) of investments $ (7,854,312) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 35.9%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal Market Opportunity Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateSeptember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateSeptember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateSeptember 29, 2010
